COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
YVONNE MICHELLE ELIZONDO,                                      No. 08-13-00162-CV
                                               §
                             Appellant,                           Appeal from the
                                               §
v.                                                              210th District Court
                                               §
FABENS INDEPENDENT SCHOOL                                     of El Paso County, Texas
DISTRICT,                                      §
                                                                 (TC# 2010-3555)
                              Appellee.        §

                                MEMORANDUM OPINION

       Appellant, Yvonne Michelle Elizondo, has filed a motion to dismiss her appeal pursuant

to TEX.R.APP.P. 42.1(a)(1). Appellee has not filed any response or otherwise objected to the

motion. We grant the motion and dismiss the appeal.



                                           GUADALUPE RIVERA, Justice
October 31, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.